Supreme Court of Florida
                             ____________

                           No. SC19-1366
                            ____________

                        STATE OF FLORIDA,
                            Petitioner,

                                  vs.

                           JOHN GARCIA,
                            Respondent.

                            May 19, 2022

LAWSON, J.

     In the decision on review, Garcia v. State, 276 So. 3d 860 (Fla.

3d DCA 2019), the Third District Court of Appeal held that the

evidence was insufficient to support John Garcia’s convictions for

second-degree murder and second-degree grand theft. In so

holding, the Third District applied the special standard for

reviewing convictions based entirely on circumstantial evidence—a

standard of review that we abandoned while Garcia was pending

review in this Court. See Bush v. State, 295 So. 3d 179, 200-01

(Fla. 2020) (holding that “in all cases where the sufficiency of the
evidence is analyzed” the proper standard of review is “whether the

State presented competent, substantial evidence to support the

verdict”). We have jurisdiction based on the express and direct

conflict between Garcia and Bush, see art. V, § 3(b)(3), Fla. Const.,

quash the Third District’s decision in Garcia, and remand with

instructions that the Third District reconsider Mr. Garcia’s appeal

applying the competent, substantial evidence standard of Bush. 1



       1. Before the State noticed Bush as supplemental authority
supporting our jurisdiction, it sought discretionary review based on
misapplication of prior decisions of this Court. In relevant part, the
State argued that, irrespective of the standard of review, the Third
District misapplied decisions establishing that lies or inconsistent
statements by the defendant can be sufficient to allow a jury to
reject a defendant’s version of events or theory of defense and
thereby uphold a jury’s determination of guilt consistent with other
evidence. See, e.g., Finney v. State, 660 So. 2d 674, 680 (Fla. 1995)
(“In light of Finney’s inconsistent statements concerning his
interactions with the victim and his activities on the day of the
murder, the jury was free to reject Finney’s version of events as
unreasonable.”). Here, Mr. Garcia made inconsistent statements,
including about never having driven the victim’s vehicle and the
manner in which he obtained the victim’s money, relevant to the
sufficiency analysis. See Simpson v. State, 562 So. 2d 742, 745
(Fla. 1st DCA 1990) (explaining that a voluntary “false statement
would have been admissible in the State’s case as substantive
evidence tending to affirmatively show a consciousness of guilt on
[the defendant’s] part”); see also United States v. Holbert, 578 F.2d
128, 129 (5th Cir. 1978) (“[F]alse exculpatory statements may be
used . . . as substantive evidence tending to prove guilt.”). However,
because we are remanding for reconsideration in light of Bush,
which will necessarily require the Third District to examine

                                 -2-
     It is so ordered.

CANADY, C.J., and POLSTON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     I adhere to my dissent in Bush v. State, 295 So. 3d 179 (Fla.

2020), wherein this Court abandoned the long-applied heightened

standard of review for wholly circumstantial evidence cases.

However, recognizing that the standard has been abandoned, I

concur with the majority to the extent that it remands this case to

the Third District Court of Appeal for reconsideration using the

competent, substantial evidence standard.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions

     Third District – Case No. 3D15-2815

     (Miami-Dade County)

Ashley Moody, Attorney General, Tallahassee, Florida, Michael W.
Mervine, Bureau Chief, and Asad Ali, Assistant Attorney General,
Miami, Florida,

sufficiency anew, we decline to reach the merits of the State’s
original jurisdictional argument that the Third District’s decision
misapplies decisions such as Finney.

                                 -3-
     for Petitioner

Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, Eleventh Judicial Circuit, Miami, Florida,

     for Respondent




                               -4-